Citation Nr: 1400134	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-17 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for services provided by Dr. K.H. on May 9, 2011.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the VA Northwest Network Payment Center in Portland, Oregon.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.  However, the Board points out that the Veteran's identifying social security number, as listed on the title page of this decision and on his combined health record folders, is incorrect.  His correct social security number is listed on his claims file and rating decisions issued by the Portland Regional Office (RO).  His Virtual VA e-folder is identified by his correct social security number (as listed in the rating decisions of record).  

In October 2011, the Veteran filed a claim for an automobile or other conveyance and adaptive equipment.  The issue of entitlement to an automobile or other conveyance and adaptive equipment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action.  


REMAND

Remand is required to obtain outstanding records, provide the Veteran notice advising him of the information and evidence necessary to substantiate his claim, provide the Veteran an adequate supplemental statement of the case (SSOC), and ensure that his representative has an opportunity to review the record and provide argument on his behalf.  Further, in the August 2011 denial of the Veteran's claim, the VA Medical Center (VAMC) stated that the claim for reimbursement was disapproved because there was no prior authorization.  In light of the confusion regarding the Veteran's social security number; however, the Board finds that, as the claim is being remanded for other reasons, the VAMC should clarify whether prior authorization was given from VA regarding the treatment performed by Dr. K.H. on May 9, 2011.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for payment or reimbursement of medical care expenses incurred for services provided by Dr. K.H. on May 9, 2011.  

2.  Clarify whether prior authorization from VA was given regarding the services provided by Dr. K.H. on May 9, 2011.  In making this determination, ensure that the Veteran's correct identifying information, including social security number, is used.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his left below the knee amputation around May 2011.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  Ensure that the Veteran's correct identifying information, including social security number, is used in all requests.  

A specific request should be made for:  (1) complete records of treatment from Dr. K.H., dated between March and May 2011; (2) treatment records from Recovery Zone, dated around May 2011; and (3) VA treatment records from the White City VAMC (to include the Klamath Falls Community Based Outpatient Clinic (CBOC)), dated between March 2011 and May 2011.   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If not fully granted, issue a SSOC to the Veteran and his representative before returning the claim to the Board. The SSOC must include a summary of the pertinent laws and regulations (including 38 U.S.C.A. § 1728 (as revised effective October 10, 2008) and 38 C.F.R. § 17.120).  The Veteran and his representative must be given the opportunity to submit written or other argument in response to the SSOC before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



